Title: To Alexander Hamilton from Baron von Steuben, 5 February 1792
From: Steuben, Baron von
To: Hamilton, Alexander


New: York le 5 de fevrier [1792]
Votre lettre du 1 mier me parvient hier. Vous n’aviez pas besoin mon cher Hamiton, des Excuses pour n’avoir repondue plutot a ma derniere; Votre silence même est Eloquant et je L’ai interpretté a la lettre.
J’ai lue tout les absurditées qu’on a écrit au sujet des Absurditée qu’on a fait, et je me suis préscrit un silence inviolable, je regrette sincerement la honte et la disgrace des Armes Americaine, mais je rend grace au Ciel que je n’en ai plus a repondre.
Il en coute Cher aux E: U: et il en couterat encore plus chere, de Vouloir faire la Guerre sans Ordre et Discipline. Si notre departement de Guerre continue ce train d’administration, il nous fàut quatre departement des finences pour le soutenir. Quelle horrible depense, pour cette misérable Expedition! Si 500 Miserable soldat ont couté pour une Campagne de Seize jours, la somme de  combien couterons 5000. pour une et peut etre pour deux Campagne, mettez cela a la regle de trois, et dites moi, si Vous ne serez pas Efraye du resultat? Ce calculs mon Ami Vous regarde de près et je crois quil merite Votre attention.
Faire des Operation Militaire à un tell prix, Epuserait les trésors des plus grande Royaumes du Monde.
Vous Vous souvenez sans doute d’un Coll: Cochran qui etoit dans la Ligne de N: York. Il vient hier chez moi, il est pauvre et chargé d’une Nombreuse famille, il demande une place d’officier pour son fils Ainé, Agée de Vingt trois Ans et fait je croie pour etre Scalpée. Comme je ne suis en correspondence avec d’autre Ministre d’Etat que Vous, je Promis au pauvre Pere de Vous Ecrire une ligne. La Voila, je le recommende a Votre bon Coeur.

Je ne croyois pas que les politiques du tems mettrais un Obstacles de Vous Venir Voir cet hyver—c’est cependent le Cas, et ma Vanité me porte au point, que mon Vieux personage ne devroit pas paroitre a la Cour avec decence, dans un tems ou on discute sur L’Art, dont jadis J’ai fait profession.
je suis de tout mon Coeur le Votre
Steuben
